 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 277, International Brotherhood ofPainters and Allied Trades (Polis WallcoveringCo.) and Edward W. Pygatt and Jennings V.Love. Case 4-CB-417029 June 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 27 July 1982 the National Labor RelationsBoard issued a Decision and Order in this proceed-ing' in which the Board found that the Respondentviolated Section 8(b)(1)(A) of the National LaborRelations Act, as amended, by maintaining an ex-clusive hiring hall whereby employment referralswere made without reference to objective consider-ations and violated Section 8(b)(1)(A) and (2) byrefusing to refer applicant Edward W. Pygatt foremployment because he engaged in conductviewed by the Respondent as disloyal.2On 19 September 1983 the United States Courtof Appeals for the Third Circuit on petitions forreview and a cross-application for enforcement ofthe Board's Order granted enforcement in part andremanded the matter in part to the Board for fur-ther consideration.3In its opinion the court en-forced that part of the Board's Order concerningthe Respondent's hiring hall procedures lacking ob-jective considerations in violation of Section8(b)(1)(A). The court however set aside those por-tions of the order pertaining to the refusal to referPygatt and directed the Board to determine wheth-er the Respondent had carried its burden of prov-ing there were no requests for employees in Py-gatt's job classification from employers who wouldaccept Pygatt if he were referred.4The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.In accord with the opinion of the court of ap-peals which the Board has accepted as the law ofthe case and after a careful review of the recordwe find for the following reasons that the Re-spondent violated Section 8(b)(l)(A) and (2) by re-fusing to refer Pygatt for employment.1 262 NLRB 1336.The Board dismissed other allegations that the Respondent violatedthe Act by refusing to refer applicant Jennings V. Love for employment.The Board also dismissed in its entirety the complaint in Case 4-CA-11875 alleging that certain employer-respondents violated Sec. 8(a)(3) and(1) with respect to the employment of Love and Pygatt.3 717 F.2d 805.4 The court also denied the petition of employee Love to set aside theBoard's Order dismissing the allegations pertaining to his job referralsand denied Love's petition to set aside the Board's refusal to reopen therecord.As found by the Board in our previous consider-ation of the case and by the court of appeals on en-forcement the record establishes that the Respond-ent's refusal to refer Pygatt after June 1980 wasmotivated by its hostility to Pygatt's criticism ofthe Respondent. The court of appeals concludedhowever that under the rule of NLRB v. Transpor-tation Management Corp., 103 S.Ct. 2469 (1983), theRespondent was entitled to prove as an affirmativedefense the claimed unavailability of employerswilling to hire Pygatt even if he were referred.5Our review of the record reveals that during theperiod in which the Respondent declined to referPygatt, a paperhanger, for employment it referredpaperhangers to numerous contractors. Thus, byspecific reference to a list of local area contractorsutilizing the Respondent's hiring hall6the GeneralCounsel elicited from the Respondent's businessmanager James T. Brennan the admission that nu-merous area contractors identified by Brennan atthe hearing received referrals for paperhangersfrom the Respondent subsequent to June 1980. Inthe rebuttal to the General Counsel's case-in-chiefthe Respondent presented Brennan who testifiedthat the Respondent refused to refer Pygatt duringthis period because of Pygatt's allegedly proven in-competence and therefore, according to Brennan,notwithstanding the availability of positions for pa-perhangers "there was no place to send him."Brennan's proffered explanation for refusing torefer Pygatt to any of the available positions how-ever was specifically discredited by the administra-tive law judge who found Brennan's testimony inthis regard not worthy of belief. 262 NLRB at1342.7This is the full extent of the evidence pre-sented by the Respondent in support of its affirma-tive defense.8In our original decision in this pro-s As directed by the court of appeals we accept as the law of the casethat the rule of Transportation Management is applicable herein to allegedviolations of Sec. 8(b)(1)(A) and (2).e G.C. Exh. 22.7 Although Brennan testified generally that no area contractors wouldemploy Pygatt he was able to identify only a few such contractors specif-ically by name. Two of these contractors indicated to the Respondent byletter that Pygatt was unacceptable. The Respondent however presentedno credible evidence concerning referrals to numerous other contractorswho had work available for paperhangers and had received referrals forpaperhangers from the Respondent's hiring hall subsequent to June 1980.8 The Respondent requests that the Board conduct a new hearing togive the Respondent an opportunity to submit additional evidence in sup-port of its defense. The General Counsel has opposed this request. In itsrequest the Respondent does not indicate what additional evidence itseeks to present nor does it explain why such evidence was not presentedpreviously. Further, the Respondent makes no contention that it wasdenied an opportunity at the original hearing to litigate fully all matterspertaining to the refusal to refer Pygatt as alleged in the complaint.Indeed the record demonstrates that the Respondent did in fact submitevidence in support of its defense. Accordingly we deny the Respond.ent's request for a new hearing.271 NLRB No. 1058 PAINTERS LOCAL 277 (POLIS WALLCOVERING)ceeding we affirmed the judge's findings in this andall other pertinent respects and we find no basis tonow alter those findings. Accordingly, inasmuch asthe Respondent presented no credible or probativeevidence demonstrating that referring Pygattwould have been futile because no area contractorswith jobs available would have hired him, we findthat the Respondent failed to carry its affirmativedefense. Because the General Counsel has demon-strated that Pygatt's criticism of the Respondentwas a motivating factor in its refusal to referPygatt and the Respondent has failed to carry itsaffirmative defense in response to that showing weshall reaffirm our original decision in this proceed-ing that the Respondent violated Section 8(b)(1)(A)and (2) by refusing to refer Pygatt for employmentand we shall issue an appropriate order.ORDERThe National Labor Relations Board orders thatthe Respondent, Local Union No. 277, Internation-al Brotherhood of Painters and Allied Trades, At-lantic City, New Jersey, its officers, agents, andrepresentatives, shall1. Cease and desist from(a) Causing or attempting to cause discriminationagainst Edward W. Pygatt by refusing to refer himto work available under its exclusive referral pro-cedure, or by otherwise causing discriminationagainst him for reasons proscribed by the Act.(b) In any like or related manner restraining orcoercing applicants for referrals in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Make whole Edward W. Pygatt for any lossof earnings he may have suffered as a result of thediscrimination against him by payment of a sum ofmoney equal to that which he normally wouldhave earned as wages from the date of the discrim-ination against him until such time as he is referredto employment in a nondiscriminatory manner,with interest to be computed in the manner pre-scribed in Florida Steel Corp., 231 NLRB 651(1977).9(b) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all hiring hall records, dispatch lists, referralcards, and other documents necessary to analyze9 See generally Isis Plumbing Co., 138 NLRB 716 (1962).the amount of backpay due under the terms of thisOrder.(c) Post at its office and hiring hall in AtlanticCity, New Jersey, copies of the attached noticemarked "Appendix."'1 Copies of the notice, onforms provided by the Regional Director forRegion 4, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to mem-bers or applicants for referral are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.10 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT cause or attempt to cause employ-ers to discriminate against Edward W. Pygatt orany other applicant for employment for reasonsproscribed by the National Labor Relations Act.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL make whole Edward W. Pygatt forany loss of earnings he may have suffered byreason of the discrimination we caused against him,with interest.LOCAL UNION No. 277, INTERNA-TIONAL BROTHERHOOD OF PAINTERSAND ALLIED TRADES59